DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The previous drawing objections are withdrawn based on Applicant’s amendments.The previous claim objections for claims 1, 9, 11, 13, and 19 are withdrawn based on Applicant’s amendments.  
Claims 2 and 3 are canceled. 
Claims 1 and 19 are amended. 
Claims 23 and 24 are newly added.
THIS ACTION IS MADE FINAL.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-10 and 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Einav (US Patent No. 8,177,732) in view of Han (US Patent No. 8968220).
Regarding Claim 1:
Einav discloses:
A robotic device for operation in association with a body of a user, wherein the body of the user comprises a torso and a limb, the robotic device 5comprising: (Column 4 lines 5-8, discloses a robotic articulated arm; Column 28 lines 37-48, discloses connecting the device to the body of the user via strap or handle; figs. 5 and 6)
a base; (Colum 26 lines 40-44, discloses a weighted base)
an arm having a first end and a second end, the first end of the arm is mounted to the base; (Column 26 lines 40-44, discloses an arm with a tip on one end the other end being connected to a weighted base)

an endpoint device having a first end and a second end, the first end of the 10endpoint device being mounted to the second end of the arm; (Column 61 lines 3-10, discloses an attachment with a grip attached to a base of the device and the other end being attachable to the end of the arm)
 

and a grip configured to be gripped by a limb of a user, wherein the grip is mounted to the second end of the endpoint device, and further wherein the grip is adjustable relative to the endpoint device along a pitch axis, a yaw axis and a roll axis. (Column 60 lines 54-61, discloses a wrist attachment device with a grip mounted to a base on one end and the grip and base rotatable around three different axes)

However, Einav is silent with respect to a base joint assembly mounted to the base and to the first end of the arm, the base joint assembly being configured to enable movement of the arm along a first axis and a second axis with two independently-controllable degrees of freedom relative to the base, wherein the first axis is a pitch axis and the second axis is a yaw axis; 
an arm joint assembly mounted to the second end of the arm and to the endpoint device, the arm joint assembly being configured to enable movement of the endpoint device along a third axis relative to the arm of the robotic device, wherein the third axis is a yaw axis; 
Han teaches a base joint assembly mounted to the base and to the first end of the arm, the base joint assembly being configured to enable movement of the arm along a first axis and a second axis with two independently-controllable degrees of freedom relative to the base, wherein the first axis is a pitch axis and the second axis is a yaw axis; (Han: Fig. 4 shows a base joint assembly comprising the driving units 310, 320, 330, and 340 and the axes of rotation associated with the joints; Column 6 line 64-Column 7 Line 2, discloses the ability to control each of the joints by driving the motors associated with each joint in response to the motion intent signal)
an arm joint assembly mounted to the second end of the arm and to the endpoint device, the arm joint assembly being configured to enable movement of the endpoint device along a third axis relative to the arm of the robotic device, wherein the third axis is a yaw axis; (Han: Fig. 3 shows the joint 350 connecting the linkages 372 and 374 to the end of the arm; Column 5 lines 50-55, discloses that the control unit controls the joint drive unit 350; Fig. 4 shows an axis of rotation about the joint connecting the linkages 372 and 374)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the axis’s of Einav to incorporate the pitch and yaw axis’s of Han because this would allow for creating smooth motion without interfering with the human body by creating a plurality of robot motion joints and paths. 


Regarding Claim 4:
Modified Einav teaches the limitations of Claim 1.  Modified Einav also teaches:
further comprising an endpoint joint assembly mounted to the second end of the arm and to the grip, the BARRETT-14- 67 - endpoint joint assembly being configured so as to enable adjustment of the grip along the pitch axis. (Column 60 lines 53-57, discloses a grip that is gimbaled relative to the rest and allows for rotation about three axes)

Regarding Claim 5:
Modified Einav teaches the limitations of Claim 1. Modified Einav also teaches:
wherein the grip comprises a 5motor assembly for adjusting the grip along at least one of the yaw axis and the roll axis. (Column 60 lines 64-65, discloses that the motions of the wrist are supported by motors)

Regarding Claim 6:
Modified Einav teaches the limitations of Claim 1.  Modified Einav also teaches:
wherein the grip comprises one from the group consisting of a ball grip, an actuated hand grip, a spring- 10biased hand grip, a stick grip and an angled handlebar grip. (Column 67 line 67, discloses a ball grip)

Regarding Claim 7:
Modified Einav teaches the limitations of Claim 1.  Modified Einav also teaches:
wherein the grip comprises an angled handlebar grip and at least one strap for securing the limb of the user to the handlebar grip. (Column 61 lines 51-57, discloses a non-vertical handle; Column 62 lines 18-19, discloses a strap for securing the hand to the grip)

Regarding Claim 8:
Modified Einav teaches the limitations of Claim 1.  Modified Einav also teaches:
wherein the grip comprises a cradle and at least one strap for securing the limb of the user to the cradle. (Column 61 lines 3-9, discloses a grip with an arm rest for a user’s arm that has slots where straps are attached for securing the arm)

Regarding Claim 9:
Modified Einav teaches the limitations of Claim 8. Modified Einav also teaches:
wherein the cradle is 20configured to allow a wrist of the user to pronate and supinate without interference from the cradle. (Column 61 lines 5-6, discloses an arm rest; Column 61 lines 19-20, discloses that three wrist rotations are supported by various joints, joint 1534 in Fig. 15B being the joint that supports pronation and supination of the wrist)

Regarding Claim 10:
Modified Einav teaches the limitations of Claim 1.  Modified Einav also teaches:
further comprising a controller for controlling operation of the arm. (Column 27 lines 5-9, discloses a controller programmed to control the device)

Regarding Claim 13:
Modified Einav teaches the limitations of Claim 1.  Modified Einav also teaches:
wherein the grip comprises a force sensing unit for measuring the force being applied to the grip by the limb of the user. (Column 51 lines 38-44, discloses physiological sensors in the grip for measuring grip or pinch force)

Regarding Claim 14:
Modified Einav teaches the limitations of Claim 1.  Modified Einav also teaches:
wherein the endpoint device 10is mountable to the second end of the arm using a modular connection which provides mechanical mounting of the endpoint device to the second end of the arm and electrical communication between the endpoint device and the arm. (Column 69 lines 43-54, discloses modular attachments for the hand attachment via mechanical and electrical quick connects; Column 54 lines 22-33 discloses that each attachment contains a chip and receives power via the connector and communicates measurement data)

Regarding Claim 15:
Modified Einav teaches the limitations of Claim 1.  Modified Einav also teaches:
wherein the grip is 15mountable to the second end of the endpoint device using a modular connection which allows the robotic device to be used in either a right-hand configuration or a left-hand configuration. (Column 61 lines 29-30, discloses a replaceable handle via a pull-pin; Column 62 lines 27-34, discloses various attachments for different limbs of a user)

Regarding Claim 16:
Modified Einav teaches the limitations of Claim 1.  Modified Einav also teaches:
wherein the first end of the 20endpoint device is mountable to the second end of the arm using a modular connection which allows the robotic device to be used in either a right-hand configuration or a left-hand configuration. (Column 69 lines 43-54, discloses modular attachments for the hand attachment via mechanical and electrical quick connects; Column 62 lines 27-34, discloses various attachments for different limbs of a user)  

Regarding Claim 17:
Modified Einav teaches the limitations of Claim 10.  Modified Einav also teaches:
wherein the controller is 25configured to compensate for the effects of gravity.  (Column 62 lines 40-50, discloses that the device can support the weight of a limb so the patient can focus on moving the limb and not on holding it in space)

Regarding Claim 18:
Modified Einav teaches the limitations of Claim 1.  Modified Einav also teaches:
wherein the grip comprises a hand-grip and a base plate, and further wherein the hand-grip is mounted to the base plate with a magnet. (Column 60 lines 5-6, disclose a handle mounted to a base; Column 60 lines 29-30, disclose a replaceable handle connected by a pull-pin; Column 10 lines 24-26, discloses a magnetic pin used in replaceable elements)

Regarding Claim 19:
Modified Einav teaches:
A method for providing rehabilitation therapy to a user, the method comprising: (Column 26 lines 13-19, discloses methods and apparatus for rehabilitation of a user)
providing a robotic device comprising: (Column 4 lines 5-8, discloses a robotic articulated arm)
a base; (Colum 26 lines 40-44, discloses a weighted base)
an arm having a first end and a second end, wherein the first end of the arm is mounted to the base; (Column 26 lines 40-44, discloses an arm with a tip on one end the other end being connected to a weighted base)
a base joint assembly mounted to the base and to the first end of the arm, the base joint assembly being configured to enable movement of the arm along a first axis and a second axis with two independently-controllable degrees of freedom relative to the base, wherein the first axis is a pitch axis and the second axis is a yaw axis; (Han: Fig. 4 shows a base joint assembly comprising the driving units 310, 320, 330, and 340 and the axes of rotation associated with the joints; Column 6 line 64-Column 7 Line 2, discloses the ability to control each of the joints by driving the motors associated with each joint in response to the motion intent signal)
an endpoint device having a first end and a second end, the first end of the 10endpoint device being mounted to the second end of the arm; (Column 61 lines 3-10, discloses an attachment with a grip attached to a base of the device and the other end being attachable to the end of the arm);
an arm joint assembly mounted to the second end of the arm and to the endpoint device, the arm joint assembly being configured to enable movement of the endpoint device along a third axis relative to the arm of the robotic device, wherein the third axis is a yaw axis; (Han: Fig. 3 shows the joint 350 connecting the linkages 372 and 374 to the end of the arm; Column 5 lines 50-55, discloses that the control unit controls the joint drive unit 350; Fig. 4 shows an axis of rotation about the joint connecting the linkages 372 and 374)
and a grip configured to be gripped by a limb of a user, wherein the grip is mounted to the second end of the endpoint device, and further wherein the grip is adjustable relative to the endpoint device along a pitch axis, a yaw axis and a roll axis. (Column 60 lines 54-61, discloses a wrist attachment device with a grip mounted to a base on one end and the grip and base rotatable around three different axes)
operating the robotic device. (Column 28 lines 26-28, discloses controller controlling arm in a passive or responsive manner to achieve rehabilitation objectives; Column 30 lines 20-22, discloses operation of the device by patient initiating motion and a direction and the device assisting that motion)

Regarding Claim 20:
Einav teaches the limitations of Claim 19.  Einav also teaches:
wherein operating the robotic 20device comprises adjusting the grip along at least one of the pitch axis, the yaw axis and the roll axis so as to provide rehabilitation therapy to the user. (Column 60 lines 54-61, discloses a wrist attachment device with a grip mounted to a base on one end and the grip and base rotatable around three different axes)

Regarding Claim 21:
Modified Einav teaches the limitations of Claim 20.  Modified Einav also teaches:
further comprising a display screen displaying a virtual scene, wherein adjusting the grip affects the virtual 25scene. (Column 79 lines 61-67, discloses device serving as a virtual reality input device where manipulating the position of the arm via the grip is tracked to be reflected in the virtual world)

Regarding Claim 22:
Modified Einav teaches the limitations of Claim 21.  Modified Einav also teaches:
wherein affecting the virtual scene comprises controlling the position of a virtual on-screen object. (Column 79 lines 61-67, discloses device serving as a virtual reality input device where manipulating the position of the arm via the grip is tracked to be reflected in the virtual world)

Regarding Claim 23:
Modified Einav teaches the limitations of Claim 21.  Modified Einav also teaches:
 A method according to claim 19 wherein the robotic device further comprises an endpoint joint assembly mounted to the second end of the arm and to the grip, the endpoint joint assembly being configured so as to enable adjustment of the grip along the pitch axis. (Column 60 lines 54-61, discloses a wrist attachment device with a grip mounted to a base on one end and the grip and base rotatable around three different axes, which includes the pitch axis)

Regarding Claim 24:
Modified Einav teaches the limitations of Claim 21.  Modified Einav also teaches:
 A method according to claim 19 wherein the grip comprises a motor assembly for adjusting the grip along at least one of the yaw axis and the roll axis. (Column 60 lines 64-65, discloses that the motions of the wrist are supported by motors)



Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Einav (US Patent No. 8,177,732) in view of Han (US Patent No. 8968220) and further in view of Yang (US Pub. No. 20170092094).
Regarding Claim 11:
Modified Einav teaches the limitations of claim 1.  Modified Einav does teach a grip with sensing capabilities.  Modified Einav does not teach a user-presence sensing capability, however, Yang does teach:
wherein the grip comprises a user-presence sensing unit for detecting engagement of the grip by the limb of the user. (Yang [0030], discloses the use of sensors to detect engagement of various body parts with sections of a chair; Yang [0051], discloses a measurement module for detecting sensor activity and providing a Boolean value to the controller)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the arm rest of the end attachment device in modified Einav to incorporate the sensors and measurement module of the chair as taught by Yang because it could provide confirmation that a patient is positioned correctly before beginning rehabilitation activities.  Modified Einav and Yang are analogous art because they are in the field of ergonomics and orthotics.


Regarding Claim 12:
Modified Einav and Yang teach the limitations of claim 11.  Modified Einav teaches a grip with sensing capabilities.  Modified Einav does not teach a capacitive sensor, however, Yang does teach:
wherein the user-presence sensing unit comprises a capacitive sensor. (Yang [0033], discloses that sensors are tactile sensors including the ability to measure touch or contact)
It would have been obvious to one of ordinary skill in the art at the time of filing to have alter Modified Einav with the teachings as taught by Yang because capacitive or touch sensors are lower in cost to other sensors and have high sensitivity while requiring a small amount of force for operation, making them an ideal option for patients with neurological damage or limited motor function.  Modified Einav and Yang are analogous art because they are in the field of ergonomics and orthotics

Response to Arguments
	Applicant’s arguments with respect to the objections have been fully considered and are persuasive in light of the Applicant’s amendments to the drawings.  The previous objections are withdrawn.
Applicant’s arguments with respect to the rejections of claims 1, 9, 11, 13, and 19 (as well as dependent claims due to dependency) under 35 USC 112(b) have been fully considered and are persuasive in light of the Applicant’s amendments to the claims.  The previous 35 USC 112(b) rejections of claims 1, 9, 11, 13, and 19 have been withdrawn.
Applicant’s arguments have been fully considered in view of the amendments to independent claims 1 and 19, which necessitated the new grounds of rejection in view of newly found prior art.  Examiner notes wherein Applicant’s amendments to the claims changed the scope of the claims, thereby necessitating the new grounds of rejection provided above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fu (US Pub. No. 2014/0336542) discloses a limb rehabilitation and training system with a robotic arm.  Robertson (US Pub. No. 2011/0213197) discloses a method of providing therapy to a patient using a virtual environment that is affected by a manipulating a control.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSHMEEN J KHAN whose telephone number is (571)272-1431. The examiner can normally be reached Telework: Typically Monday-Friday 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSHMEEN J KHAN/Examiner, Art Unit 3664                                                              

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664